UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) November 10, 2008 VALCOM, INC. (Exact name of registrant as specified in its charter) Delaware 000-28416 58-1700840 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2113A Gulf Boulevard, Indian Rocks Beach, FL 33785 (Address of Principal executive offices) (Zip Code) (727) 953-9778 (Registrant's telephone number) 2525 North Naomi Street, Burbank, California 91504 (Former address of principal executive offices) (zip code) Copies to: Darrin M.
